DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 12/09/2021:
Claims 1-3, 7 and 9 are currently examined.  
Claims 4-6, 8 and 10 are cancelled.
The objection to claim 3 is withdrawn in light of the amendment.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to claim 1 is Tong (CN-104446064-A) (“Tong” hereinafter, with reference to U.S. Pub. No. 2017/0088467 A1 as the translation) in view of Tong (CN-102824844-A) (“’844” hereinafter, with reference to the machine translation), Tong (CN-102836636-A) (“’636” hereinafter, with reference to the machine translation), Zeng (CN-106881060-A) (“Zeng” hereinafter, with reference to the machine translation) and Bao et al. (CN-106731783-A) (“Bao” hereinafter, with reference to the machine translation), with evidence from “Concrete @ Your Fingertips” (“Concrete” hereinafter) and “Mesh to Micron Conversion Chart” (“Filter” hereinafter).  
Regarding claim 1, Tong teaches a method for producing a cementitious material (see Tong at [0010] teaching a method for producing cement), which comprises steps of:
(1) desulfurization of a flue gas with a flue gas absorbent to give a by-product (see Tong at [0032] teaching 1) a flue gas desulfurization step: removing sulfur oxide from a flue gas in a magnesium oxide manner in a flue gas desulfurization equipment, and forming an absorption 
(2) uniformly mixing the by-product with magnesium oxide, an industrial solid waste and an additive to give the cementitious material (see Tong at [0037] teaching step 6) a mixing step: mixing the dried precipitate from the drying equipment (referring to the dried magnesium sulfate crystals (see Tong at [0036]), magnesium oxide from a magnesium oxide supplying equipment, waste ash from a waste ash supplying equipment, slag material from a slag material supplying equipment and an additive from an additive supplying equipment in a mixing equipment, so as to form cement, wherein the mixing step is taken to meet the claimed uniform mixing because Tong teaches embodiment 1 wherein the components are evenly mixed by stirring), wherein 
the industrial solid waste is selected from one or more of the group consisting of fly ash, a slag powder, and a construction waste powder (see Tong at [0080] teaching that the slag material and the waste ash is selected from a group wherein pulverized fuel ash is featured in the list, and see Tong at [0081] teaching that varieties of slags can be collected and then ground into powders, wherein slag ground into powders and pulverized fuel ash is taken to meet the industrial solid waste.  Pulverized fuel ash is another name for fly ash as evidenced by Concrete (see Concrete at page 1, 1st sentence teaching fly ash, also known as pulverized fuel ash), and 
the additive is selected from one or more of the group consisting of dihydrogen phosphate, (see Tong at [0080] teaching that the additive of the disclosure is one or more selected from a group wherein dihydrogen phosphate salt is featured in the list).


    PNG
    media_image1.png
    153
    640
    media_image1.png
    Greyscale

As shown in the table above, Tong teaches specific amounts that would read on the claimed weight ratio. For instance, by-product (magnesium sulfate) 30 kg is 100 weight ratio, magnesium oxide 30 kg is 100 weight ratio, the industrial solid waste (pulverized flue ash) 35 kg is 117 (or 35 ÷ 30) weight ratio, and the additive 5 kg is 17 (5 ÷ 30) weight ratio.
Regarding the additive, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).

Tong does not explicitly teach 
i) the denitrification of flue gas, and wherein the flue gas absorbent comprises:
ii) 12-22 parts by weight of a nano-sized metal oxide, 
iii) 12-20 parts by weight of a micro-sized metal oxide, and 
iv) 42-60 parts by weight of magnesium oxide, 
v) the nano-sized metal oxide being selected from one or more of the group consisting of Fe2O3, V2O5 and MnO2, and
2O3, V2O5 and MnO2 in the nano-sized metal oxide are at weight ratio of 3-5: 3-8: 5-10; 
vii) the micro-sized metal oxide being selected from one or more of the group consisting of Fe2O3, V2O5 and MnO2, and
viii) wherein Fe2O3, V2O5 and MnO2 in the micro-sized metal oxide are at weight ratio of 3-5: 3-8: 5-10.

Regarding i), ii), and iv) like Tong who teaches a magnesium oxide based flue gas desulfurization process (see Tong at Abstract), ‘844 teaches desulfurization of a flue gas (see ‘844 at [0015]).  ‘844 further teaches a nano-level desulfurization and denitrification agent, which has better simultaneous desulfurization and denitrification effects (see ‘844 at [0015]).  
‘844 also teaches that the desulfurization and denitrification agent is a nano-level material and includes the following components, wherein MgO, Fe2O3 and MnO2 are featured in the list (see ‘844 at [0019]).  MgO (or magnesium oxide) is 40-50 parts by weight (see ‘844 at [0021]), CaO is 0.1 to 1 part by weight (see ‘844 at [0022]), SiO2 is 10-20 parts by weight (see ‘844 at [0023]), Fe2O3 is 5-20 parts by weight (see ‘844 at [0024]), Al2O3 is 5-10 parts by weight (see ‘844 at [0025]), CuO is 1-10 parts by weight (see ‘844 at [0026]), and MnO2 is 1-4 parts by weight (see ‘844 at [0027]).  Furthermore, ‘844 teaches a step wherein the mixture of components is crushed into nanometer powder (see ‘844 at [0034]).  
In summary, ‘844 teaches a nano-level desulfurization and denitrification agent that comprises MgO and different metal oxides that meet the claimed limitation.  Furthermore, the MgO 40-50 parts by weight overlaps with the claimed range of 42-60 parts by weight magnesium oxide.  The additive value of the other metal oxides (CaO, SiO2, Fe2O3, Al2O3, and MnO2) is 22.1-65 parts by weight, which is close to the claimed 12-22 parts by weight.  And, the additive value of Fe2O3 and MnO2 6-24 parts by weight, which overlaps the claimed 12-22 parts 
Furthermore, ‘844 teaches that after the nano-manufacturing process of the desulfurization and denitrification agent of the disclosure, the specific surface area is increased, the contact area between oxygen, metal oxides and flue gas is increased, and the adsorption function of SO2 and NOx in the flue gas is improved, thereby improving the efficiency of desulfurization and denitrification.
As such, one of ordinary skill in the art would appreciate that ‘844 teaches a combined desulfurization and denitrification of flue gas that uses absorbent comprising MgO and other metal oxides that meets the claimed limitation so as to increase the specific surface area of the metal oxides, and thus increase the contact area between oxygen, metal oxides and flue gas resulting in improved adsorption function of SO2 and NOx in the flue gas and efficiency, and seek those advantages by using the absorbent as taught by ‘844 in Tong’s production of cementitious material.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the absorbent for desulfurization and denitrification of flue gas as taught by ‘844 in Tong’s production of cementitious material so as to increase the specific surface area of the metal oxides, and thus increase the contact area between oxygen, metal oxides and flue gas resulting in improved adsorption function of SO2 and NOx in the flue gas and efficiency.

Regarding i), iii), and iv), like Tong who teaches a magnesium oxide based flue gas desulfurization process (see Tong at Abstract), ‘636 teaches a desulfurization of a flue gas (see ‘636 at [0016]).  ‘636 further teaches a desulfurization and denitration composition, which has better simultaneous desulfurization and denitration effects (see ‘636 at [0015]), wherein x in a flue gas (see ‘636 at [0016]).
	‘636 also teaches that the disclosure provides a desulfurization and denitration composition comprising the following components: MgO, SiO2, CaO, Fe2O3, Al2O3, CuO and MnO2 (see ‘636 at [0018]), wherein MgO (or magnesium oxide) is 40-50 parts by weight (see ‘636 at [0021]), CaO is 0.1 to 1 part by weight (see ‘636 at [0022]), SiO2 is 10-20 parts by weight (see ‘636 at [0023]), Fe2O3 is 5-20 parts by weight (see ‘636 at [0024]), Al2O3 is 5-10 parts by weight (see ‘636 at [0025]), CuO is 1-10 parts by weight (see ‘636 at [0026]), and MnO2 is 1-4 parts by weight (see ‘636 at [0027]).  Furthermore, ‘636 teaches that the components are pulverized to form a powder, and then mixed uniformly, the particle size of the powder is in the range of 100-5000 mesh (see ‘636 at [0030]), wherein 100 mesh converts to 149 microns as evidenced by Filter (see Filter at page 1, Table teaching 100 mesh converts to 149 microns).
In summary, ‘636 teaches a micro-level desulfurization and denitrification agent that comprises MgO, Fe2O3 and MnO2 that meet the claimed limitation.  Furthermore, the MgO 40-50 parts by weight overlaps with the claimed range of 42-60 parts by weight magnesium oxide.  The additive value of the other metal oxides (CaO, SiO2, Fe2O3, Al2O3, and MnO2) is 22.1-65 parts by weight.  But, the additive value of Fe2O3 and MnO2 6-24 parts by weight, which overlaps the claimed 12-20 parts by weight. In addition, ‘636 teaches a magnesium oxide based flue gas absorbent because the majority of the absorbent composition is MgO.
Furthermore, ‘636 teaches that the desulfurization and denitration composition of the disclosure has the function of simultaneously adsorbing SO2 and NOX in the flue gas, thereby improving the efficiency of desulfurization and denitration (see ‘636 at [0038]), and the comprehensive desulfurization efficiency can reach more than 90% and denitrification more than 50% (see ‘636 at [0038]).  In addition, the operating cost of the desulfurization and denitration system is lower (see ‘636 at [0039]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use the absorbent for desulfurization and denitrification of flue gas as taught by ‘636 in Tong’s production of cementitious material so as to lower the operating cost and improve the efficiency of desulfurization and denitrification by 90% and 50%, respectively.

However, Tong as modified by ‘844 and ‘636 does not explicitly teach that the flue gas absorbent comprises both nano-sized and micro-sized metal oxides.
Like ‘844 and ‘636, Zeng teaches a desulfurization and denitrification high-efficiency adsorbent (see Zeng at [0002]).  Zeng also teaches that dry desulfurization and denitrification process is simple, there is no problem of sewage and acid treatment, and the purified flue gas is conducive to the discharge of the chimney (see Zeng at [0007]).  In addition, the adsorption method has the advantages of dry desulfurization and denitrification, and the adsorbent can be used repeatedly (see Zeng at [0007]).  Zeng further teaches that for flue gas desulfurization and denitrification, the selection and control of adsorbents are the key technology (see Zeng at [0007]), and the efficiency of desulfurization and denitrification involves the physical properties, chemical properties, configuration and other factors of the adsorbent (see Zeng at [0007]), thus the development of a high-efficiency adsorbent with high removal efficiency, simple process, effective, economical and practical, and simultaneous desulfurization and denitration has become a hot spot in domestic and foreign research (see Zeng at [0007]).
2O3 and MnO2 that meet the claimed limitation.  Furthermore, the claimed range for MgO overlaps with the claimed range of 40-60 parts by weight magnesium oxide.  The only difference between ‘844 and ‘636 is that ‘844 teaches nano-sized metal oxides, while ‘636 teaches micro-sized metal oxides.  Both also teaches that metal oxides adsorbent increases the efficiency of the desulfurization and denitrification of flue gas.
As such, one of ordinary skill in the art would appreciate that there is interest in the development of a high-efficiency adsorbent with high removal efficiency, simple, effective, economical, practical, with simultaneous desulfurization and denitrification, and the selection and control of adsorbents are the key technologies as taught by Zeng.  While both ‘844 and ‘636 teaches a magnesium-oxide based adsorbent that increases the efficiency of the desulfurization and denitrification of flue gas.  Thus, it would have been obvious to try the combination of the nano-sized and micro-sized metal oxides as the adsorbent because the selection and control of adsorbents are the key technologies in developing a high-efficiency adsorbent with high removal efficiency, simple, effective, economical, practical, with simultaneous desulfurization and denitrification. 
In addition, it has been held that "[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP § 2144.05.II.A).  In this case, the use of nano-sized and micro-sized metal oxides are already known, thus it is not inventive to discover the combination by routine experimentation.  Furthermore, the general concentrations for the MgO, nano-sized and micro-sized Fe2O3 and MnO2 metal oxides are already known, thus it is not inventive to discover the optimum or workable ranges by routine experimentation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to try the combination of the nano-sized and micro-sized metal oxides as the adsorbent as taught by ‘844 and ‘636 in Tong’s production of 2O3 and MnO2 metal oxides and the general concentrations for the MgO, nano-sized and micro-sized MgO, Fe2O3 and MnO2 metal oxides are already known, thus it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding v-viii), as mentioned ‘844 and ‘636 teaches that the nano-sized metal oxide comprises Fe2O3 and MnO2 (see ‘844 at [0024] teaching Fe2O3 is 5-20 parts by weight, see ‘844 at [0027] teaching MnO2 is 1-4 parts by weight, see ‘636 at [0024] teaching Fe2O3 is 5-20 parts by weight, and ‘636 at [0027] teaching MnO2 is 1-4 parts by weight).  In both instances, Fe2O3 for both sizes (nano- and micro-) overlaps with the claimed range of 3-5 for Fe2O3.
However, Tong as modified by ‘844, ‘636 and Zeng does not explicitly teach that the nano-sized and micro-sized metal oxide comprises V2O5.
Like ‘844 and ‘636, Bao teaches flue gas absorbent comprising mixed oxides (see Bao at [0013] teaching an integrated flue gas desulfurization and denitrification agent comprising mixed oxides of Fe2O3, SiO2, V2O5, TiO2, wherein V2O5 meets the claimed metal oxide, V2O5), and Bao further teaches 0.5% to 5% V2O5 (see Bao at [0013]), which overlaps with the claimed ratio range of 3-8.
As such, one of ordinary skill in the art would appreciate that flue gas absorbent comprises mixed oxides based on the prior art teachings of ‘844, ‘636 and Bao.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use V2O5 as one of the metal oxides because it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2177.07).

However, Tong in view of ’844, ‘636, Zeng and Bao does not teach that a) the desulfurization and denitrification of a flue gas is dry, b) a weight ratio for MnO2 for both sizes (nano- and micro-) of 5-10, and c) a combined nano-sized and micro-sized V2O5 flue gas absorbent.  And, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify Tong in view of ’844, ‘636, Zeng and Bao as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735